Case: 18-10096      Document: 00514789426        Page: 1     Date Filed: 01/10/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                     No. 18-10096                           FILED
                                                                      January 10, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
FIDELITY FUNDING BUSINESS CREDIT LIMITED,
Doing Business as USA Funding Limited,

                                                Plaintiff–Appellee,

versus

REPUBLIC BUSINESS CREDIT, L.L.C.,
Doing Business as EB Finance,

                                                Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CV-2492




Before SMITH, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *

      Fidelity Funding Business Credit Limited sued Republic Business
Credit, L.L.C., for breach of contract, claiming that Republic had assumed the



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10096      Document: 00514789426     Page: 2   Date Filed: 01/10/2019



                                   No. 18-10096
obligation of Greystone Commercial Services LP to pay commissions on fac-
tored accounts that Greystone had bought from Fidelity. In the alternative,
Fidelity averred that it was a third-party beneficiary of the contract between
Greystone and Republic.

         In a thorough order entered October 30, 2017, the district court granted
Fidelity’s motion for summary judgment and denied Republic’s, reasoning that
Republic had expressly assumed the obligation to pay the commissions. The
court explained that “[t]he plain language of the Republic-Greystone Contract
indicates that Republic explicitly assumed Graystone’s duty to pay commis-
sions even when viewing it in a light most favorable to Republic. . . . Exhibit H
[of the Republic-Greystone Contract] includes the obligation to pay a twenty
percent commission to Fidelity for the factored accounts Republic purchased
from Greystone.”

         We have reviewed the briefs, pertinent parts of the record, and the
applicable law and have heard the arguments of counsel. The judgment is
AFFIRMED, essentially for the reasons convincingly presented by the district
court.




                                         2